In the Matter of Darrell W. Westchester County Department of Social Services, Respondent; Tenika C., Appellant. (Proceeding No. 1.) In the Matter of Drayvon C. Westchester County Department of Social Services, Respondent; Tenika C., Appellant. (Proceeding No. 2.) In the Matter of *1089Anaiyah C. Westchester County Department of Social Services, Respondent; Tenika C., Appellant. (Proceeding No. 3.)In related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Westchester County (Davidson, J.), dated November 28, 2011, as, after a hearing, found that she had neglected the subject children and continued the children’s placement in foster care.Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.Contrary to the mother’s contention, the Family Court’s finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012 [f] [i] [B]; 1046 [a] [hi]; [b] [i]). While only one positive drug test result was referenced in the testimony at the fact-finding hearing, other evidence was adduced of the mother’s repeated misuse of drugs without regular participation in a rehabilitative program. This evidence established a prima facie case of neglect and, therefore, neither actual impairment of the children’s physical, mental, or emotional conditions, nor specific risk of impairment, needed to be established (see Matter of Audrey K. [Erik K.], 108 AD3d 717 [2013]; Matter of Sadiq H. [Karl H.], 81 AD3d 647 [2011]; Matter of Paolo W., 56 AD3d 966 [2008]).The mother’s claim that she was deprived of the effective assistance of counsel is without merit. Viewed in totality, the record shows that she received meaningful representation (see Matter of Dylan Me. [Michelle M. Me.], 105 AD3d 1049 [2013]; Matter of Christiana C. [Carleton C.], 86 AD3d 606 [2011]).The mother’s remaining contention is without merit. Dillon, J.P., Dickerson, Cohen and Hinds-Radix, JJ., concur.